MEMORANDUM DECISION                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                        09/06/2017, 11:46 am

this Memorandum Decision shall not be                                               CLERK
                                                                                Indiana Supreme Court
regarded as precedent or cited before any                                          Court of Appeals
                                                                                     and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                       Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

A.C.,                                                    September 6, 2017
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1704-JC-804
        v.                                               Appeal from the Marion Superior
                                                         Court
Indiana Department of Child                              The Honorable Marilyn A.
Services,                                                Moores, Judge
Appellee-Petitioner                                      The Honorable Rosanne Ang,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1608-JC-3231, 49D09-1608-
                                                         JC-3232, 49D09-1608-JC-3233



Altice, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JC-804 | September 6, 2017            Page 1 of 4
                                                Case Summary


[1]   A.C.’s three minor children were adjudicated Children in Need of Services

      (CHINS) in December 2016, and a dispositional decree was entered. In March

      2017, following a modification hearing, the trial court modified the

      dispositional decree and ordered A.C. to participate in home-based therapy.

      A.C. appeals, arguing that the Indiana Department of Child Services (DCS)

      presented insufficient evidence to support the modification. Determining that

      the appeal is moot, however, we dismiss without reaching the issue presented.

                                       Facts & Procedural History


[2]   On August 29, 2016, DCS filed the instant CHINS petition, which alleged that

      A.C. failed to provide her children with a safe and stable environment, free

      from domestic violence. During a subsequent mediation, A.C. admitted that

      the children were CHINS and agreed to participate in services. Accordingly, at

      the fact-finding/dispositional hearing on December 6, 2016, A.C. admitted that

      the children were CHINS. The trial court adjudicated the children CHINS and

      ordered A.C. to participate in home-based case management and follow all

      recommendations. She was also ordered to provide verification of completion

      of domestic violence classes.


[3]   After concerns arose that A.C. was once again having contact with her

      youngest child’s father, with whom she had a significant history of domestic

      violence, a modification hearing was held on March 23, 2017. Over A.C.’s

      objection, the trial court granted DCS’s request to modify A.C.’s disposition to

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JC-804 | September 6, 2017   Page 2 of 4
      include home-based therapy. A.C. appeals from this modification based on a

      claim of insufficient evidence.


[4]   While this appeal was pending, on August 23, 2017, A.C. filed with this court a

      Verified Notice Regarding Post-Judgment Change in Circumstances (the

      Notice). In the Notice, A.C. indicated that the CHINS case has been closed

      and the children have been placed back in her care, custody, and control. A.C.

      acknowledged in the Notice that this could render the appeal moot, and she

      asserted no argument against finding the appeal moot.

                                          Discussion & Decision


[5]   An appeal is deemed moot when no effective relief can be rendered to the

      parties before the court. In re F.S., 53 N.E.3d 582, 590 (Ind. Ct. App. 2016).

      Generally, when the controversy at issue has been disposed of in a manner that

      renders it unnecessary to decide the question presented, the appeal will be

      dismissed. Id. A moot case, however, may be decided on its merits when the

      case involves questions of great public interest or where leaving the judgment

      undisturbed might lead to negative collateral consequences. Id.


[6]   Mother makes no argument that we should address the merits of her appeal

      despite its mootness. Notably, Mother’s appeal is not from the initial CHINS

      adjudication, which could have harmful collateral future consequences. See In

      re S.D., 2 N.E.3d 1283, 1290-91 (Ind. 2014) (reversing a CHINS adjudication

      even though child had already been returned to mother’s care and the CHINS

      case had been closed). And her sufficiency challenge to the modification does

      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JC-804 | September 6, 2017   Page 3 of 4
      not present a question of great public interest. Cf. In re F.S., 53 N.E.3d at 591

      (“this case involves a matter of constitutional proportions and is of great public

      interest”). Accordingly, we dismiss this appeal as moot.


[7]   Dismissed.


[8]   Baker, J. and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1704-JC-804 | September 6, 2017   Page 4 of 4